
	
		I
		112th CONGRESS
		2d Session
		H. R. 6695
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2012
			Mr. Garrett
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Securities Investor Protection Act of 1970
		  to confirm that a customer’s net equity claim is based on the customer’s last
		  statement and that certain recoveries are prohibited, to change how trustees
		  are appointed, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Equitable Treatment of Investors
			 Act.
		2.Securities
			 Investor Protection Act of 1970 amendments
			(a)Net equity based
			 on last statementSection 16(11) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78lll(11)) is amended to read as
			 follows:
				
					(11)Net
				equity
						(A)In
				generalThe term net
				equity means the dollar amount of the account or accounts of a customer,
				to be determined by—
							(i)calculating the
				sum which would have been owed by the debtor to such customer if the debtor had
				liquidated, by sale or purchase on the filing date—
								(I)all securities
				positions of such customer (other than customer name securities reclaimed by
				such customer); and
								(II)all positions in
				futures contracts and options on futures contracts held in a portfolio
				margining account carried as a securities account pursuant to a portfolio
				margining program approved by the Commission, including all property
				collateralizing such positions, to the extent that such property is not
				otherwise included herein; minus
								(ii)any indebtedness
				of such customer to the debtor on the filing date; plus
							(iii)any payment by
				such customer of such indebtedness to the debtor which is made with the
				approval of the trustee and within such period as the trustee may determine
				(but in no event more than sixty days after the publication of notice under
				section 8(a)).
							(B)Treatment of
				certain commodity futures contractsA claim for a commodity futures contract
				received, acquired, or held in a portfolio margining account pursuant to a
				portfolio margining program approved by the Commission or a claim for a
				security futures contract, shall be deemed to be a claim with respect to such
				contract as of the filing date, and such claim shall be treated as a claim for
				cash.
						(C)Treatment of
				accounts held by a customer in separate capacitiesIn determining
				net equity under this paragraph, accounts held by a customer in separate
				capacities shall be deemed to be accounts of separate customers.
						(D)Reliance on
				final customer statement
							(i)In
				generalIn determining net equity under this paragraph, the
				positions, options, and contracts of a customer reported to the customer as
				held by the debtor, and any indebtedness of the customer to the debtor, shall
				be determined based on—
								(I)the information
				contained in the last statement issued by the debtor to the customer before the
				filing date; and
								(II)any additional
				written confirmations of the customer’s positions, options, contracts, or
				indebtedness received after such last statement but before the filing
				date.
								(ii)Exception when
				debtor’s recorders indicate higher valueNotwithstanding clause (i), if the books
				and records of the debtor indicate that the net value of a customer’s
				positions, options, and contracts reported to the customer as held by the
				debtor, and any indebtedness of the customer to the debtor, is greater than the
				net value of the customer as calculated under clause (i) using the customer’s
				last statement, then the determination of the net equity of the customer under
				this paragraph shall be done using the books and records of the debtor instead
				of the customer’s last statement.
							(iii)Fraud
				exceptionThe provisions of this subparagraph shall not apply to
				any customer that—
								(I)knew the debtor
				was involved in fraudulent activity with respect to any customer of the debtor
				which reasonably indicated a fraud adversely affecting a substantial number of
				customers; or
								(II)was a person
				that—
									(aa)was, or was required to be,
				registered—
										(AA)as a broker or
				dealer under the Securities Exchange Act of 1934; or
										(BB)as an investment adviser under the
				Investment Advisers Act of 1940, or that would have been required to register
				as an investment adviser under the Investment Advisers Act of 1940 but for
				section 203(m) of such Act;
										(bb)knew, or, due to the activities of such
				person causing such person to be described under item (aa), should have known,
				that the debtor was involved in fraudulent activity with respect to any
				customer of the debtor; and
									(cc)did not notify SIPC, the Commission, or law
				enforcement personnel that the debtor was involved in such fraudulent
				activity.
									.
			(b)Allocation of
			 customer property to customersSection 8(c) of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78fff–2(c)) is amended—
				(1)in paragraph (1),
			 by amending subparagraph (B) to read as follows:
					
						(B)second, to customers of such debtor, as
				described under paragraph (4);
						;
				and
				(2)by adding at the
			 end the following:
					
						(4)Allocation of
				customer property to customers
							(A)In
				generalAllocations of
				customer property to customers under paragraph (1)(B) shall be made such that
				customers share in customer property based on a methodology—
								(i)based on the net
				equity of a customer, as determined using the last statement issued by the
				debtor to the customer before the filing date;
								(ii)determined by the
				trustee, in consultation with the Commission; and
								(iii)approved by the
				court.
								(B)Alternate
				methodologyIf the trustee
				determines that allocating customer property in accordance with subparagraph
				(A) would be unfair and inequitable to a substantial segment of customers and
				would not fully serve the remedial purposes of this Act, allocations of
				customer property to customers under paragraph (1)(B) shall be made such that
				customers share in customer property based on a fair and reasonable
				methodology, with special consideration for the typical, non-professional
				investor, that—
								(i)if the trustee determines that it is
				necessary in order to reach a fair and reasonable result, is determined without
				regard to section 16(11)(D);
								(ii)is determined by
				the trustee, in consultation with the Commission; and
								(iii)is approved by
				the court.
								(C)Public notice
				and commentBefore approving
				a proposed methodology under subparagraph (A)(ii) or subparagraph (B)(ii), the
				court shall—
								(i)notify customers
				and other interested parties that the court is considering the proposed
				methodology; and
								(ii)provide the
				customers and interested parties an opportunity to provide comments on the
				proposed
				methodology.
								.
				(c)Prohibition on
			 certain recoveries
				(1)In
			 generalSection 8 of the Securities Investor Protection Act of
			 1970 (15 U.S.C. 78fff–2) is amended by adding at the end the following new
			 subsection:
					
						(g)Prohibition on
				certain recoveriesNotwithstanding any other provision of this
				Act, a trustee may not recover any property transferred by the debtor to a
				customer before the filing date unless, at the time of such transfer, such
				customer—
							(1)knew the debtor
				was involved in fraudulent activity with respect to any customer of the debtor
				which reasonably indicated a fraud adversely affecting a substantial number of
				customers; or
							(2)was a person
				that—
								(A)was, or was required to be,
				registered—
									(i)as
				a broker or dealer under the Securities Exchange Act of 1934; or
									(ii)as an investment adviser under the
				Investment Advisers Act of 1940, or that would have been required to register
				as an investment adviser under the Investment Advisers Act of 1940 but for
				section 203(m) of such Act;
									(B)knew, or, due to the activities of such
				person causing such person to be described under subparagraph (A), should have
				known, that the debtor was involved in fraudulent activity with respect to any
				customer of the debtor; and
								(C)did not notify SIPC, the Commission, or law
				enforcement personnel that the debtor was involved in such fraudulent
				activity.
								.
				(2)ConstructionNothing in this Act, or the amendments made
			 by this Act, shall be construed as prohibiting a trustee appointed under the
			 Securities Investor Protection Act of 1970 from recovering property transferred
			 by a debtor to a person who is not a customer of the debtor.
				(d)Appointment of
			 trustees
				(1)In
			 generalSection 5(b)(3) of the Securities Investor Protection Act
			 of 1970 (15 U.S.C. 78eee(b)(3)) is amended to read as follows:
					
						(3)Appointment of
				trustee and attorney
							(A)In
				generalIf the court issues a
				protective decree under paragraph (1), such court shall forthwith appoint, as
				trustee for the liquidation of the business of the debtor and as attorney for
				the trustee, such persons as the court determines best fit to serve as trustee
				and as attorney from among the persons selected by the Commission pursuant to
				subparagraph (B). The persons appointed as trustee and as attorney for the
				trustee may be associated with the same firm.
							(B)Commission
				CandidatesThe Commission shall maintain a list of candidates for
				the position of trustee and attorney for the trustee for a debtor in a
				liquidation proceedings, and shall periodically update the list, as
				appropriate. With respect to a debtor and upon the court issuing a protective
				decree under paragraph (1), the Commission shall forthwith provide the court
				with such list.
							(C)Disinterest
				requirementNo person may be
				appointed to serve as trustee or attorney for the trustee if such person is not
				disinterested within the meaning of paragraph (6), except that for any
				specified purpose other than to represent a trustee in conducting a liquidation
				proceeding, the trustee may, with the approval of SIPC and the court, employ an
				attorney who is not disinterested.
							(D)QualificationA trustee appointed under this paragraph
				shall qualify by filing a bond in the manner prescribed by section 322 of title
				11, United States Code, except that neither SIPC nor any employee of SIPC shall
				be required to file a bond when appointed as trustee.
							(E)Prohibition on
				trustee serving in multiple liquidationsA trustee may not be appointed under this
				paragraph if the trustee is currently serving as trustee for the liquidation of
				the business of another debtor under this
				Act.
							.
				(2)Compensation for
			 trustee and attorneySection
			 5(b)(5) of the Securities Investor Protection Act of 1970 (15 U.S.C.
			 78eee(b)(5)) is amended—
					(A)in subparagraph
			 (A), by adding at the end the following: The court shall publicly
			 disclose all such allowances that are granted.;
					(B)by amending
			 subparagraph (C) to read as follows:
						
							(C)Awarding of
				allowancesWhenever an
				application for allowances is filed pursuant to subparagraph (B), the court
				shall determine the amount of allowances, giving due consideration to the
				nature, extent, and value of the services
				rendered.
							;
				and
					(C)by adding at the
			 end the following:
						
							(F)SIPC
				disclosuresSIPC shall issue
				quarterly public reports on—
								(i)all payments made
				by SIPC to the trustee; and
								(ii)all other costs
				in connection with the liquidation proceeding, including legal and accounting
				costs.
								.
					(3)Effective
			 dateThe amendment made this
			 subsection shall take effect with respect to trustees and attorneys appointed
			 after the date of the enactment of this Act.
				(e)Timing of SIPC
			 advances; Result of delaySection 9 of the Securities Investor
			 Protection Act of 1970 (15 U.S.C. 78fff–3) is amended by adding at the end the
			 following:
				
					(f)Timing of SIPC
				advances; Result of delay
						(1)In
				generalSIPC advances made to
				satisfy customer claims pursuant to subsection (a) shall be made before the end
				of the 3-month period beginning on the date that is the end of the 6-month
				period described under section 8(a)(3), plus the amount of any extension
				granted under such paragraph.
						(2)Result of
				delayIf SIPC fails to make advances to the trustee in the period
				specified in paragraph (1), then for purposes of calculating a customer’s net
				equity under this Act, interest shall accrue beginning on the date that is the
				end of the 3-month period specified in paragraph (1).
						(3)Court
				determinationIf the trustee determines that enough information
				has been provided to SIPC to make an advance pursuant to subsection (a), the
				trustee may petition the court to have the court direct SIPC to make such
				advance.
						.
			(f)Timing of
			 payments to customersSection
			 8(b) of the Securities Investor Protection Act of 1970 (15 U.S.C. 78fff–2(b))
			 is amended—
				(1)in paragraph (1),
			 by striking and at the end;
				(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
				(3)by inserting after
			 paragraph (2) the following:
					
						(3)upon petition by a customer, order the
				trustee to carry out the obligations of the trustee under this subsection with
				respect to such customer; and
						(4)if the court
				determines that the trustee has improperly delayed carrying out the obligations
				of the trustee under this subsection, impose financial sanctions on the
				trustee.
						.
				(g)Commission
			 authority To require SIPC actionSection 11(b) of the Securities
			 Investor Protection Act of 1970 (15 U.S.C. 78ggg(b)) is amended to read as
			 follows:
				
					(b)Commission
				authority To require SIPC actionIn the event of the refusal of SIPC to
				commit its funds or otherwise to act for the protection of customers of any
				member of SIPC, the Commission may require SIPC to discharge its obligations
				under this
				Act.
					.
			3.Effective
			 dateExcept as provided under
			 section 2(d)(3), the amendments made by section 2 shall take effect with
			 respect to a liquidation proceeding under the Securities Investor Protection
			 Act of 1970 that—
			(1)was in progress on
			 the date of the enactment of this Act; or
			(2)is initiated after
			 the date of the enactment of this Act.
			
